977 So. 2d 700 (2008)
Robert L. KINCHEN, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, and Florida Parole Commission, Appellee.
No. 1D07-3678.
District Court of Appeal of Florida, First District.
March 19, 2008.
Robert L. Kinchen, pro se, Appellant.
Anthony Andrews, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. Lincoln v. Florida Parole Comm'n, 643 So. 2d 668 (Fla. 1st DCA 1994).
ALLEN, VAN NORTWICK, and LEWIS, JJ, concur.